Citation Nr: 1119110	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-29 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for diabetes mellitus.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for neuropathy of the lower extremities. 


REPRESENTATION

Appellant represented by:	Idaho Division of Veterans Services


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active duty service from March 1966 to January 1970 with subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that denied service connection for diabetes mellitus, PTSD, and neuropathy in the legs.  In his substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled for October 2007, January 2008, and April 2008, but the Veteran cancelled the hearing each time.  As the Veteran stated that he could not make the April 2008 hearing and did not provide any reasonable explanation or a request to reschedule, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2010).  


FINDINGS OF FACT

1.  An October 2001 RO rating decision denied service connection for diabetes mellitus; the Veteran filed a timely notice of disagreement regarding that decision, but subsequently withdrew his appeal.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for diabetes mellitus has been not received since the October 2001 rating decision.

3.  The Veteran does not currently have a diagnosed psychiatric disability, to include PTSD.

4.  The Veteran did not experience symptoms of chronic neuropathy during service or continuous symptoms of neuropathy since separation from service.

5.  Neuropathy of the lower extremities is not causally or etiologically related to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The October 2001 rating decision denying service connection for diabetes mellitus became final.  38 U.S.C.A. § 7105(c) (West 1996); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has not been received since the October 2001 denial of service connection for diabetes mellitus; therefore, the claim for service connection for diabetes mellitus is not reopened.  38 U.S.C.A. §§ 1110, 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2010).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  The criteria for service connection for neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated December 2006 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The VCAA letter to the appellant was provided in December 2006 prior to the initial unfavorable decision in May 2007.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   In this case, the December 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.   

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in April 2007 that addressed the Veteran's diabetes mellitus and neuropathy, and in May 2007 that addressed the Veteran's claim of service connection for PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners and the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, to include nexus opinions with adequate bases for the opinions, the Board finds the examinations to be adequate.  Thus, the Board finds that additional examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal.

Reopening Service Connection for Diabetes Mellitus

The Veteran's claim to reopen involves an underlying claim of service connection for diabetes mellitus.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim for service connection for diabetes mellitus was originally denied on a direct basis in September 1997.  A subsequent rating decision denied service connection on a presumptive basis as due to herbicide exposure in October 2001.  The Veteran filed a notice of disagreement regarding the decision within one year from the date of the notification of the rating decision to appeal the denial of the claim.  A statement of the case was issued in June 2002 and the Veteran appealed that decision to the Board; however, the Veteran withdrew his appeal in April 2003.  As the appeal was withdrawn, the October 2001 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1996); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.

The RO denied the Veteran's claim for service connection for diabetes in the prior final rating decisions because the record did not show that the Veteran had stepped foot in Vietnam as required to be entitled to a presumption and the record did not show diabetes mellitus during active service, within one year of service, or diabetes mellitus that is related to service based on herbicide exposure.  

A request to reopen service connection for diabetes mellitus was received in November 2006.  The RO did not address new and material evidence, but rather addressed the issue of service connection on the merits.  It is implied therefore that the RO found new and material evidence to reopen the claim for service connection.  The present appeal ensued.  

The Board notes at this point that although the RO may have determined that new and material evidence was received to reopen the claim, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the prior final rating decision in October 2001, new evidence regarding the Veteran's diabetes has been received.  The Veteran submitted a January 2007 statement asserting that he flew missions in and out of Vietnam and was exposed to Agent Orange.  Additionally, the Veteran's April 2007 VA examination addressed the Veteran's diabetes mellitus.  This evidence was not previously submitted to agency decision makers and is therefore considered new.  

The evidence however is not considered material.  The Veteran's lay statement is cumulative of his prior lay statements available before the October 2001 rating decision asserting that he was exposed to herbicides during service.  As new evidence may not be cumulative or redundant of the evidence of record at the time of the last prior final denial, the Veteran's lay statement is not new evidence.  

Regarding the April 2007 VA examination, the VA examiner did not relate the Veteran's diabetes mellitus to active service.  Rather the examiner determined that the Veteran's diabetes mellitus is at least as likely as not type I diabetes.  The examination report did not relate to an unestablished fact necessary to substantiate the claim, specifically that the Veteran has type II diabetes mellitus or that the Veteran's current diabetes mellitus is causally related to service.  As the report tends to show that the Veteran has type I diabetes mellitus and suggests it is not related to service, the additional evidence is not material.  

As the additional evidence does not raise a reasonable possibility of substantiating the claim, the Board finds that the additional evidence received since the prior final October 2001 rating decision is not new and material, and the claim of service connection for diabetes is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.  
38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service Connection for PTSD

The Veteran claims that he currently has PTSD related to active service.  The Veteran was afforded a VA examination in May 2007 to address his service connection for PTSD claim.  The VA examiner correctly noted that the Veteran was not exposed to combat as his primary duties were to complete and file paperwork for the flight crews.  The Veteran reported traumatic memories of taking air crews out to the aircraft and later learning that they were shot down.  He also recalled seeing body bags being loaded for return to the US.  The VA examiner determined that the reported traumatic events did not meet the criteria for PTSD stressors.  The VA examiner assessed that the Veteran did not meet the criteria for a diagnosis of PTSD at the time, and also found that no other psychiatric disorders were apparent during the examination.  

The Veteran also attended a VA psychiatric consultation in September 2007.  The VA examiner noted no psychiatric history and indicated that this was the Veteran's first psychiatric evaluation for nightmares, which had been resolved for five or six weeks.  The examiner found that the Veteran did not meet the criteria for any psychiatric diagnosis at the time.  He specifically assessed no Axis I diagnosis.  

The remainder of the record is silent regarding any medical complaints, treatment, or diagnosis of PTSD or another psychiatric disability.  The Board acknowledges the Veteran's January 2007 lay statement that he cannot handle the things he witnessed well.  

The weight of the evidence demonstrates that the Veteran does not currently have a diagnosed psychiatric disability, including PTSD.  The Court has indicated that, in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for PTSD.  As the preponderance of the evidence is against the claim of service connection for PTSD, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Neuropathy of the Lower Extremities

The Veteran contends that he has neuropathy of the lower extremities that is related to his diabetes, which he feels should be service connected.  As the Veteran's diabetes mellitus is not service connected, the Veteran is not entitled to service connection for neuropathy of the lower extremities secondary to diabetes mellitus.  The Board must however also consider direct service connection.  

The Veteran did not have a diagnosis of neuropathy or chronic symptoms of neuropathy during service, nor did he have continuous symptoms since separation from service.  The Veteran's service treatment records show no complaints, diagnosis, or treatment of neuropathy.  His December 1969 service separation report of medical examination specifically noted normal lower extremities and neurologic findings.  Post-service treatment records and evidence are silent for any complaints of neuropathy for 27 years after separation from service.  

Additionally, the Veteran does not claim, and the evidence does not show, that any current neuropathy is related to his active service.  The Veteran specifically states in his January 2007 statement that his neuropathy started with the diabetes.  An April 1997 VA medical record shows insulin dependent diabetes mellitus for 10 years with peripheral neuropathy, relating the neuropathy to the diabetes, which began 15 years after service and is not service connected.  Therefore, the Board finds that the Veteran's diabetes is not causally or etiologically related to service.  

Based on the absence of chronic symptoms in service, normal findings at separation from service, the absence of continuous symptoms after service, and a lack of any competent evidence relating the neuropathy to service, the Board finds that a preponderance of the evidence is against the claim for service connection for neuropathy of the lower extremities.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for diabetes mellitus is denied.

Service connection for PTSD is denied.

Service connection for neuropathy of the lower extremities is denied.




____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


